DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 17 June 2021. Claims 1-14 are currently pending.
Drawings
	The drawings received on 21 May 2021 are accepted by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:
In line 1, it appears that the phrase “for implanting K-wire” should read “for implanting the K-wire.”
In line 4, it appears that the phrase “out of the bone” should read “out of the bone fragment” for consistency.
In line 5, it appears that the phrase “so that plate” should read “so that the plate.”
In line 6, it appears that the phrase “into the bone” should read “into the bone fragment” for consistency.
In line 8, it appears that the phrase “in the screw hole” should read “in the first screw hole” for consistency.
Claim 12 is objected to because of the following informalities:
In line 1, it appears that the phrase “for implanting K-wire” should read “for implanting the K-wire.”
In line 5, it appears that the phrase “out of the bone” should read “out of the bone fragment” for consistency.
In line 6, it appears that the phrase “so that plate” should read “so that the plate.”
In line 7, it appears that the phrase “into the bone” should read “into the bone fragment” for consistency.
In line 8, it appears that the phrase “in the screw hole” should read “in the first screw hole” for consistency.
Claim 14 is objected to because of the following informalities:
In line 1, it appears that the phrase “for implanting K-wire” should read “for implanting the K-wire.”
In line 10, it appears that the phrase “out of the bone” should read “out of the bone fragment” for consistency.
In line 11, it appears that the phrase “so that plate” should read “so that the plate.”
In line 12, it appears that the phrase “push the bent K-wire back into the bone” should read “pushing the bent K-wire back into the bone fragment.”
In line 13, it appears that the phrase “insert a screw in the screw hole” should read “inserting a screw in the first screw hole.”
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 2 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (U.S. Patent Application Publication 2012/0290016).
	Kumar discloses (as to claim 1) a K-wire with an integrated plate (i.e. defined by 5, 6, 7, 8, and 9) comprising a plate (i.e. plate defined by 6, 7, and 8) with a first screw hole (e.g. any one instance of 12-19); a driver pin (5) attached to a first end (i.e. end defining 10, and 11) of the plate; an implant pin (9) attached to a second end (i.e. end defining 26) of the plate, wherein the driver pin and implant pin are substantially colinear (see Figures 1-3), wherein (as to claim 3) the first screw hole is capable of accept a locking screw (i.e. since a locking screw is not a positively claimed limitation and no particular structure is claimed with respect to the first screw hole, it is the examiner’s position that the first screw hole is fully capable of receiving a locking screw), wherein (as to claim 4) the first screw hole is capable of accepting a variable angle screw (i.e. since a variable angle screw is not a positively claimed limitation and no particular structure is claimed with respect to the first screw hole, it is the examiner’s position that the first screw hole is fully capable of receiving a variable angle screw), and wherein (as to claim 6) the plate has a second screw hole (e.g. any one instance of 24-27) (see Figures 1-12, and paragraphs 0052-0074).
Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appenzeller et al. (U.S. Patent 10,004,603).
Appenzeller et al. disclose (as to claim 8) a K-wire with an integrated plate (1) comprising a plate (60) with a first screw hole (e.g. any one instance of 62); a driver tab (i.e. tab defined at 16) attached to a first end (i.e. end defined at 16) of the plate; two implant pins (101a, and 101b) attached to a second end (i.e. end defined at 23) of the plate, wherein the two implant pins are substantially parallel (see Figure 3A and 3B), wherein (as to claim 9) the first screw hole is capable of accept a locking screw (i.e. since a locking screw is not a positively claimed limitation and no particular structure is claimed with respect to the first screw hole, it is the examiner’s position that the first screw hole is fully capable of receiving a locking screw), wherein (as to claim 10) the first screw hole is capable of accepting a variable angle screw (i.e. since a variable angle screw is not a positively claimed limitation and no particular structure is claimed with respect to the first screw hole, it is the examiner’s position that the first screw hole is fully capable of receiving a variable angle screw), and wherein (as to claim 11) the plate has a second screw hole (e.g. any other instance of 6) (see Figures 3A-3B, and column 15, lines 22-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S. Patent Application Publication 2012/0290016), as applied to claim 1 above, in view of Culbert et al. (International Publication WO 2006/017507).
	Kumar discloses the claimed invention except for wherein the diameter of the driver pin is greater than the diameter of the implant pin.
	Culbert et al. teach the use of a K-wire (340) comprising a driver end (350) and an opposing end (344), wherein the diameter of the driver end is greater than the diameter of the opposing end (see Figure 29 and page 35, line 33 – page 36, line 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Kumar with wherein the diameter of the driver pin is greater than the diameter of the implant pin in view of Culbert et al. in order to provide a driver pin having a relatively greater strength, rigidity and torquability for manipulation of the K-wire.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Appenzeller et al. (U.S. Patent 10,004,603), as applied to claim 8 above, in view of Kaelblein et al. (U.S Patent Application Publication 2007/0233113).
	Appenzeller et al. disclose the claimed invention except for wherein the two implant pins are different lengths.	
	Kaelblein et al. teach the use of a plate (40) with screw holes (20, and 30); and two implant tines (10) attached to an end (i.e. left-most end as best seen in Figure 1) of the plate, wherein the two implant tines are substantially parallel (see Figures 3B and 3E), and wherein the two implant tines are capable of being different lengths (see paragraph 0022) (see Figures 1, 3B, 3E, and 8-9; and paragraphs 0021-0022).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Appenzeller et al. with wherein the two implant pins are different lengths in view of Kaelblein et al. in order to provide particular lengths for fitting an individual bone. Furthermore, such a modification (i.e. providing two implant pins having different lengths) would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)).
Allowable Subject Matter
Claims 7, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al. (“Use of Kirschner Wires With Eyelets for Tension Band
Wiring of Olecranon Fractures”) disclose a K-wire with an integrated eyelet having a hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775